Citation Nr: 1716879	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation (SMC), at a rate higher than that based upon the need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This claim was previously before the Board in December 2015, at which time the Veteran's claim for SMC was granted based on aid and attendance.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in an October 2016 Joint Motion for Remand (Joint Motion), remanded the Veteran's claim for consideration by the Board as to whether an entitlement to an even higher rate of SMC is warranted.  As such, this claim has once again returned to the Board.


FINDING OF FACT

The Veteran has not been shown to have the loss of use or anatomical loss of any of his service-connected extremities or non service-connected extremities, and has not been shown to have any service-connected blindness and/or deafness.


CONCLUSION OF LAW

The criteria for SMC paid at a rate higher than that based upon the need for regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1114 (l)-(t) (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103  (a); 38 C.F.R. § 3.159 (b).  Here, the Veteran was provided with appropriate notice in a December 2009 letter.  Accordingly, VA's duty to notify has been satisfied.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained. 

In addition, the Veteran was afforded multiple VA examinations to evaluate the Veteran's disabilities and their requirement for housebound status or the need for regular aid and attendance.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of their determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 




Legal Criteria

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2016).

Anatomical loss or loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  For example, extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 CFR § 3.350 (a)(2).

The question concerning loss of use "is not whether amputation is warranted but whether the [Veteran] has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance."  Tucker v. West, 11 Vet. App. 369, 373 (1998).

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.  38 CFR § 3.350 (a)(4).

As directed by 38 C.F.R. § 3.352 (a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid (not to include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); (3) the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

"Bedridden," which is a proper basis for the determination, is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. §§ 3.350 (b)(4), 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352 (a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR § 3.352 (c).

Analysis

Throughout the pendency of the appeal, the Veteran is in receipt of service connection for ten disabilities: 1) Charcot left ankle status post fusion, rated 30 percent; 2) hypertension and renal failure and left ventricular hypertrophy, rated 30 percent; 3) diabetes mellitus, rated 20 percent; 4) peripheral neuropathy, right lower extremity, sciatic and external popital nerve, rated 20 percent; 5) chondromalacia, left knee, rated 10 percent; 6) recurrent dislocation, right knee, post-operative residuals, rated 10 percent; 7) peripheral neuropathy, left lower extremity, rated 10 percent; 8) right upper extremity weakness, status post cerebrovascular accident, rated 10 percent; 9) left cranial nerve root deficiency, status post cerebrovascular accident, rated 10 percent; and 10) erectile dysfunction, rated noncompensable.

The Veteran contends in an August 2013 statement that he has no balance and cannot take care of himself-including walking, eating, dressing, showering, or cooking-without assistance.  In a May 2015 letter, the Veteran asserted that he cannot care for his own hygiene, drive, walk, or cook without assistance; he further reported that he is in bed all day and lacks bowel control.

The medical evidence and lay statements by and on behalf of the Veteran are consistent with the need for aid and attendance.  Specifically, the August 2012 VA Aid and Attendance examiner found that "the Veteran requires assistance from his wife for all ADL's [activities of daily living]."  The examiner specified that the Veteran has to be spoon-fed, and requires assistance with bathing due to the hemiparesis (weakness) of the right side of his body.  As the manifestations of the Veteran's service-connected disabilities meet the pertinent requirements, as demonstrated by the August 2012 VA examination reports and the Veteran's statements consistent therewith, aid and attendance is warranted.

However, as to whether the Veteran is entitled to any higher rate of compensation than that of SMC based upon the need for regular aid and attendance, the Board finds that the medical facts of the Veteran's case do not meet the necessary criteria.  

Under the regulations, the intermediate or next higher rate may be available if the veteran, as the result of service-connected disability has suffered the anatomical loss or loss of use of both hands, or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so significantly disabled as to be in need of regular aid and attendance; or if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing natural elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or has suffered the anatomical loss of both eyes, or has suffered blindness without light perception in both eyes .  38 U.S.C.A. § 1114 (m),(n) (West 2014); 38 C.F.R. § 3.350 (f) (2016).

It is further noted that U.S.C.A. § 1114 (o) indicates that if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitled such veteran to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition being considered twice in the determination, the Veteran is entitled to SMC in the rate listed in that section.  38 U.S.C. § 1114(o); see also 38 C.F.R. § 3.350(e)(1)(ii) (noting that ratings under 38 U.S.C. 1114(o) are payable in the case of conditions entitling to two or more
of the rates (no condition being considered twice) in Section 1114(l)-(n)); 38
C.F.R. § 3350(e)(3).  (That rate also would be warranted with the presence of other disabilities inapplicable to the Veteran's circumstances, and need not be discussed.  The required disabilities not present here are bilateral deafness, total blindness and anatomical loss of both arms.)

Here, the Veteran has not been shown at any time during the pertinent appeal to have any service-connected blindness, deafness, or upper left extremity disability.  Therefore, no further consideration regarding the application of such under the intermediate or higher evaluation is warranted on those bases.  

It is noted that the Veteran does have service-connected disabilities of the right upper extremity and bilateral lower extremities and, to the extent that it can be shown that such disabilities are manifested by a loss of use or anatomical loss and meet the required prescribed combinations, then an entitlement based upon a higher rate of SMC may be available.  However, the Board finds that the Veteran's service-connected disabilities do not meet the criteria for such.

It is noted that none of the Veteran's service-connected extremities has been shown to be have any anatomical loss, as the Veteran still has both of his hands and feet.  Therefore, any further consideration on the basis of anatomical loss is not warranted.  It is also noted that none of the Veteran's service-connected extremities has even been shown to be equal to a loss of use for the respective extremity.  

The Veteran's right upper extremity weakness, status post cerebrovascular accident associated with diabetes, is currently evaluated at 10 percent disabling for a showing of mild nerve impairment, with only sensory complaints, but retaining the ability to move the extremity in normal working movements.  There is no indication that the Veteran has ever been considered for amputation or a prosthesis for this extremity, nor is there any indication that effective function remaining is such that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  As such, the right upper extremity weakness, status post cerebrovascular accident associated with diabetes is only manifested by a mild impairment and retains the ability to use the extremity.

The Veteran's peripheral neuropathy of the right lower extremity coupled with sciatica of the right lower extremity are both currently evaluated as 10 percent and 20 percent respectively.  Both evaluations contemplate mild and moderate nerve impairment respectively.  In this regard, it is noted that the Veteran's condition is manifested by only sensory complaints, but retaining the ability to move the extremity in normal working movements.  There is no indication that the Veteran has ever been considered for amputation or a prosthesis for this extremity, nor is there any indication that effective function remaining is such that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  Additionally, it is noted that the Veteran is service-connected for a right knee disability in this extremity at 10 percent disabling, based upon pain and recurrent dislocation.  There is also no indication that the Veteran has ever been considered for amputation or a prosthesis for this knee, nor is there any indication that effective function remaining is such that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  Again the Veteran is still able to use his right leg, albeit in a limited fashion when combined with his neuropathies.  As such, the disabilities of the right lower extremity are only manifested by a mild to moderate impairment at most and the Veteran retains the ability to use the extremity.

The Veteran's peripheral neuropathy of the left lower extremity is currently evaluated as 10 percent disabling, contemplating mild nerve impairment that is wholly sensory, but retaining the ability to move the extremity.  There is no indication that the Veteran has ever been considered for amputation or a prosthesis for this extremity, nor is there any indication that effective function remaining is such that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  Additionally, the Veteran is service-connected for a left knee disability in this extremity at 10 percent disabling, based upon arthritis and painful motion.  There is also no indication that the Veteran has ever been considered for amputation or a prosthesis for this knee, nor is there any indication that effective function remaining is such that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  Last, the Veteran is service-connected for a charcot in his left ankle, which has left the ankle fused in a fixed position between 30 degrees and 40 degrees of flexion and 0 degrees and 10 degrees of dorsiflexion.  Although the Veteran does have ankylosis in one major joint of his left extremity, he does not have any more that would completely prevent all normal working motion of that extremity, such that that effective function remaining is such that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  Again the Veteran is still able to use his left leg, albeit in a limited fashion when combined with his neuropathy, left knee, and charcot.  As such, the disabilities of the left lower extremity are only manifested by a mild to moderate impairment at most and the Veteran retains the ability to use the extremity.

Because the Veteran does have some remaining function in his extremities, they do not meet the loss of use criteria for contemplation under the intermediate or higher levels of SMC.  Therefore, for the reasons discussed above, the Veteran's current level of SMC, based upon the need for regular aid and attendance, adequately contemplates the involvement of the Veteran's current disability picture.

Consideration of higher levels of SMC also reveal that such are not for application in the current case.  U.S.C.A. § 1114 (p) is inapplicable for the same reasons stated above, as the Veteran does not meet the anatomical loss or loss of use requirements, notwithstanding that his disabilities do not currently exceed the threshold for any of the other rates prescribed by the regulation.  U.S.C.A. § 1114 (r) is not for application, as the Veteran does not meet the aforementioned criteria under at least U.S.C.A. § 1114 (o).  U.S.C.A. § 1114 (s) is not for application because the Veteran does not currently have any independent disabilities rated as total during the pertinent period of appeal.  Finally, U.S.C.A. § 1114 (t) is not for application because it has not been shown that the Veteran has a service-connected traumatic brain injury.

Accordingly, the criteria are only satisfied to award SMC based on the need aid and attendance of another person.  To the extent that the Veteran contends entitlement to SMC in excess of the level awarded, the claim is denied.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to special monthly compensation at a rate higher than that based upon the need for regular aid and attendance of another person is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


